OLSZEWSKI, Judge,
concurring:
While I am in full agreement with the result reached by the majority, I write to add the following clarification. A private landowner can acquire a private right-of-way in public land where the land is conveyed pursuant to plan of lots on which streets are planned if such conveyance occurs prior to the opening or plotting of such streets as public. See Cohen v. Simpson Real Estate Corp., 385 Pa. 352, 123 A.2d 715 (1956). Thus, whether a street is public is not dispos-itive of all private ownership issues. Appellants’ predecessors in title, however, did not acquire the land pursuant to such a plan. Even if appellants could claim a private right-of-way, nothing in the majority opinion impairs the exercise of such rights.